EXHIBIT 99 MBT Financial Corp. Announces Second Quarter 2016 Profit and Dividend Increase MONROE, Mich., July 28, 2016 – MBT Financial Corp., (Nasdaq: MBTF), the parent company of Monroe Bank & Trust, reported a preliminary net profit of $4,239,000 ($0.19 per share, basic and $0.18 diluted), in the second quarter of 2016, compared to a profit of $2,285,000 ($0.10 per share, basic and diluted), in the second quarter of 2015. Year to date profit is $7,236,000 ($0.32 per share, basic, and $0.31 diluted) compared to $5,062,000 ($0.22 per share, basic and diluted) in the first two quarters of 2015. The Company also announced that it will pay a dividend of $0.04 per share on August 18, 2016 to shareholders of record as of August 11, 2016. This is an increase of $0.01, or 33.3% compared to the dividend paid in the second quarter of 2016. The Company did not pay a dividend in the same period in 2015. Earnings for the Company improved this quarter due to increases in net interest income and non-interest income and decreases in the provision for loan losses and non-interest expenses compared to the second quarter of 2015. The net interest margin decreased from 3.12% in the second quarter of 2015 to 3.10% in the second quarter of 2016, however the average amount of interest earning assets increased $35.3 million, and as a result, the net interest income increased $163,000, or 1.8% in the second quarter of 2016 compared to the second quarter of 2015. The provision for loan losses decreased $200,000 compared to the second quarter of 2015 from no provision expense in the second quarter of 2015 to a negative expense of $200,000 recorded this quarter. Classified assets decreased 7.7% during the second quarter and the analysis of the risk in the loan portfolio indicated a need to reduce the Allowance for Loan Losses again this quarter. Total Loans increased $20.6 million during the second quarter, but the continued improvement in asset quality and historical loss ratios enabled the Company to reduce the Allowance for Loan and Lease Losses from 1.70% of loans at the end of the first quarter to 1.55% as of the end of the second quarter of 2016. Non-interest income, excluding Other Real Estate and securities gains and losses was unchanged at $3.8 million in the second quarter of 2016 and 2015. Securities gains increased significantly, from $22,000 in the second quarter of 2015 to $1,752,000 in the second quarter of 2016. These gains were the result of bonds that were owned at discounts being called at par. Total non-interest expenses decreased $858,000, or 8.8% in the second quarter of 2016 compared to the second quarter of 2015. Salaries and benefits decreased $351,000 or 6.1% as a result of the efficiency initiative that reduced our staffing in the fourth quarter of 2015. Expenses related to Other Real Estate Owned decreased $149,000 due to the decrease in the number of properties owned. The FDIC deposit insurance assessment decreased $238,000 as the assessment rate for FDIC insurance decreased due to the improved financial condition of the bank. Total assets of the company decreased $18.9 million, or 1.4% compared to December 31, 2015. Capital decreased $1.7 million during the first six months of 2016 because the payment of the special and regular dividends exceeded the net income for the period. The ratio of equity to assets increased from 10.98% at the end of 2015 to 11.00% at June 30, 2016. The Bank’s Tier 1 Leverage ratio decreased from 10.91% as of December 31, 2015 to 10.33% as of June 30, 2016. H. Douglas Chaffin, President and CEO, commented, “Exclusive of the impact of the securities gains and negative provision, we are pleased with our results this quarter, especially the loan growth and improvements in net interest income and non-interest expenses. After resuming quarterly dividends earlier this year, we think it is appropriate to increase the dividend based on these results. As the economic recovery slowly continues, we plan to continue to improve profitability by growing our loan portfolio and improving our operational efficiency. We will also continue to actively manage our capital, retaining sufficient resources to fund growth, whether it is within our existing branch network or through strategic acquisition opportunities. Our current environment still presents challenges, but we remain confident in our ability to maintain our position as the premier independent provider of financial services in the communities we serve.” Conference Call MBT Financial Corp. will hold a conference call to discuss the Second Quarter 2016 results on Friday, July 29, 2016, at 10:00 a.m. Eastern Time. The call will be webcast and can be accessed at the Investor Relations/Corporate Profile page of MBT Financial Corp.’s web site www.mbandt.com. The call can also be accessed in the United States by calling toll free (877) 510-3783. The toll free number for callers in Canada is (855) 669-9657 and international callers can access the call at (412) 902-4136. A replay will be available one hour after the conclusion of the call at (877) 344-7529, Conference #10088121. The replay will be available until August 29, 2016 at 9:00 a.m. Eastern. The webcast will be archived on the Company’s web site and available for twelve months following the call. About the Company: MBT Financial Corp. (NASDAQ: MBTF), a bank holding company headquartered in Monroe, Michigan, is the parent company of Monroe Bank & Trust (“MBT”). Founded in 1858, MBT is one of the largest independently owned community banks in Southeast Michigan. With over $1.3 billion in assets, MBT is a full-service bank, offering a complete range of business and personal accounts, credit and mortgage options, investment and retirement services and award-winning financial literacy outreach. MBT employee volunteers contribute approximately 9,000 hours of community service annually. MBT’s Commercial Lending Group is a top SBA lending partner. MBT’s Wealth Management Group (“WMG”) is one of the largest and most respected in Michigan. The Michigan Bankers Association ranks MBT fourth among all Michigan banks for total trust assets. With offices and ATMs in Monroe, Lenawee, and Wayne Counties, convenient mobile and online banking, a robust online and social media presence and a comprehensive array of products and services, MBT prides itself in offering World Class Banking with a Local Address. Visit MBT’s website at www.mbandt.com. Forward-Looking Statements Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset/liability management, change in the financial and securities markets, including changes with respect to the market value of our financial assets, the availability of and costs associated with sources of liquidity, and the ability of the Company to resolve or dispose of problem loans. The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. MBT FINANCIAL CORP. CONSOLIDATED FINANCIAL HIGHLIGHTS - UNAUDITED Quarterly Year to Date (dollars in thousands except per share data) 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr 2nd Qtr EARNINGS Net interest income $ 9,244 $ 9,290 $ 9,328 $ 9,224 $ 9,081 $ 18,534 $ 18,423 FTE Net interest income $ 9,393 $ 9,438 $ 9,469 $ 9,358 $ 9,213 $ 18,831 $ 18,687 Provision for loan and lease losses $ ) $ ) $ ) $ ) $ - $ ) $ ) Non interest income $ 5,555 $ 4,114 $ 3,919 $ 3,978 $ 3,805 $ 9,669 $ 7,430 Non interest expense $ 8,872 $ 9,483 $ 9,485 $ 9,166 $ 9,730 $ 18,355 $ 19,549 Net income $ 4,239 $ 2,997 $ 4,014 $ 3,006 $ 2,285 $ 7,236 $ 5,062 Basic earnings per share $ 0.19 $ 0.13 $ 0.18 $ 0.13 $ 0.10 $ 0.32 $ 0.22 Diluted earnings per share $ 0.18 $ 0.13 $ 0.18 $ 0.13 $ 0.10 $ 0.31 $ 0.22 Average shares outstanding 22,884,350 22,854,556 22,764,801 22,748,974 22,733,739 22,869,453 22,727,825 Average diluted shares outstanding 23,049,718 23,014,957 22,967,108 22,949,063 22,931,544 23,029,838 22,917,997 PERFORMANCE RATIOS Return on average assets % Return on average common equity % Base Margin % FTE Adjustment % Loan Fees % FTE Net Interest Margin % Efficiency ratio % Full-time equivalent employees 288 288 297 337 350 288 352 CAPITAL Average equity to average assets % Book value per share $ 6.41 $ 6.22 $ 6.46 $ 6.42 $ 6.11 $ 6.41 $ 6.11 Cash dividend per share $ 0.03 $ 0.53 $ - $ - $ - $ 0.56 $ - ASSET QUALITY Loan Charge-Offs $ 617 $ 209 $ 1,191 $ 192 $ 407 $ 826 $ 729 Loan Recoveries $ 184 $ 150 $ 1,091 $ 309 $ 295 $ 334 $ 1,400 Net Charge-Offs $ 433 $ 59 $ 100 $ ) $ 112 $ 492 $ ) Allowance for loan and lease losses $ 9,903 $ 10,537 $ 10,896 $ 12,996 $ 13,079 $ 9,903 $ 13,079 Nonaccrual Loans $ 7,522 $ 8,079 $ 8,633 $ 10,623 $ 11,135 $ 7,522 $ 11,135 Loans 90 days past due $ 41 $ 17 $ 4 $ 6 $ - $ 41 $ - Restructured loans $ 16,701 $ 17,828 $ 18,910 $ 20,972 $ 22,812 $ 16,701 $ 22,812 Total non performing loans $ 24,264 $ 25,924 $ 27,547 $ 31,601 $ 33,947 $ 24,264 $ 33,947 Other real estate owned & other assets $ 1,818 $ 1,608 $ 2,383 $ 2,154 $ 4,237 $ 1,818 $ 4,237 Total non performing assets $ 26,082 $ 27,532 $ 29,930 $ 33,755 $ 38,184 $ 26,082 $ 38,184 Classified Loans $ 24,365 $ 26,768 $ 28,490 $ 34,948 $ 41,952 $ 24,365 $ 41,952 Other real estate owned & other assets $ 1,818 $ 1,608 $ 2,383 $ 2,154 $ 4,237 $ 1,818 $ 4,237 Total classified assets $ 26,183 $ 28,376 $ 30,873 $ 37,102 $ 46,189 $ 26,183 $ 46,189 Net loan charge-offs to average loans % % % -0.07 % % % -0.22 % Allowance for loan losses to total loans % Non performing loans to gross loans % Non performing assets to total assets % Classified assets to total capital % Allowance to non performing loans % END OF PERIOD BALANCES Loans and leases $ 639,199 $ 618,613 $ 618,785 $ 625,406 $ 625,172 $ 639,199 $ 625,172 Total earning assets $ 1,214,557 $ 1,227,990 $ 1,231,128 $ 1,212,892 $ 1,177,475 $ 1,214,557 $ 1,177,475 Total assets $ 1,323,415 $ 1,334,131 $ 1,342,313 $ 1,316,719 $ 1,292,104 $ 1,323,415 $ 1,292,104 Deposits $ 1,163,418 $ 1,162,733 $ 1,165,393 $ 1,136,809 $ 1,121,280 $ 1,163,418 $ 1,121,280 Interest Bearing Liabilities $ 893,027 $ 918,593 $ 926,598 $ 904,297 $ 898,116 $ 893,027 $ 898,116 Shareholders' equity $ 145,623 $ 142,424 $ 147,341 $ 146,154 $ 138,864 $ 145,623 $ 138,864 Tier 1 Capital (Bank) $ 138,059 $ 133,870 $ 142,997 $ 138,163 $ 134,215 $ 138,059 $ 134,215 Total Shares Outstanding 22,728,558 22,902,198 22,790,707 22,761,327 22,741,898 22,728,558 22,741,898 AVERAGE BALANCES Loans and leases $ 625,435 $ 620,010 $ 621,217 $ 624,921 $ 621,010 $ 622,723 $ 618,518 Total earning assets $ 1,218,569 $ 1,227,703 $ 1,211,342 $ 1,190,561 $ 1,183,291 $ 1,223,138 $ 1,180,078 Total assets $ 1,329,935 $ 1,320,975 $ 1,302,176 $ 1,283,384 $ 1,275,744 $ 1,325,454 $ 1,273,216 Deposits $ 1,173,998 $ 1,164,320 $ 1,139,475 $ 1,130,807 $ 1,121,658 $ 1,169,160 $ 1,123,137 Interest Bearing Liabilities $ 920,340 $ 926,618 $ 902,216 $ 903,648 $ 906,725 $ 923,480 $ 911,873 Shareholders' equity $ 143,685 $ 140,684 $ 147,626 $ 140,619 $ 141,507 $ 142,184 $ 138,754 MBT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED Quarter Ended June 30, Six Months Ended June 30, Dollars in thousands (except per share data) Interest Income Interest and fees on loans $ 7,179 $ 7,154 $ 14,214 $ 14,586 Interest on investment securities- Tax-exempt 303 273 608 548 Taxable 2,218 2,436 4,744 4,864 Interest on balances due from banks 162 14 279 40 Total interest income 9,862 9,877 19,845 20,038 Interest Expense Interest on deposits 486 619 1,003 1,264 Interest on borrowed funds 132 177 308 351 Total interest expense 618 796 1,311 1,615 Net Interest Income 9,244 9,081 18,534 18,423 Provision For Loan Losses ) - ) ) Net Interest Income After Provision For Loan Losses 9,444 9,081 19,034 19,223 Other Income Income from wealth management services 1,105 1,191 2,202 2,413 Service charges and other fees 1,016 1,030 2,024 1,924 Debit Card income 735 591 1,409 1,155 Net gain on sales of securities 1,752 22 2,072 258 Net loss on other real estate owned (1 ) Origination fees on mortgage loans sold 136 137 266 266 Bank Owned Life Insurance income 362 362 717 633 Other 450 493 1,036 1,065 Total other income 5,555 3,805 9,669 7,430 Other Expenses Salaries and employee benefits 5,399 5,750 11,017 11,624 Occupancy expense 633 606 1,334 1,426 Equipment expense 726 790 1,410 1,524 Marketing expense 286 308 545 554 Professional fees 556 550 1,208 1,126 EFT/ATM expense 237 118 546 208 Other real estate owned expense 30 179 94 305 FDIC deposit insurance assessment 191 429 360 843 Bonding and other insurance expense 214 227 336 457 Telephone expense 91 109 217 204 Other 509 664 1,288 1,278 Total other expenses 8,872 9,730 18,355 19,549 Profit Before Income Taxes 6,127 3,156 10,348 7,104 Income Tax Expense 1,888 871 3,112 2,042 Net Profit $ 4,239 $ 2,285 $ 7,236 $ 5,062 Basic Earnings Per Common Share $ 0.19 $ 0.10 $ 0.32 $ 0.22 Diluted Earnings Per Common Share $ 0.18 $ 0.10 $ 0.31 $ 0.22 Dividends Declared Per Common Share $ 0.03 $ - $ 0.56 $ - MBT FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands June 30, 2016 December 31, 2015 Assets Cash and Cash Equivalents Cash and due from banks Non-interest bearing $ 15,529 $ 14,996 Interest bearing 102,839 70,054 Total cash and cash equivalents 118,368 85,050 Securities - Held to Maturity 39,314 41,282 Securities - Available for Sale 429,057 496,859 Federal Home Loan Bank stock - at cost 4,148 4,148 Loans held for sale 919 1,477 Loans 638,280 617,308 Allowance for Loan Losses ) ) Loans - Net 628,377 606,412 Accrued interest receivable and other assets 20,106 23,365 Other Real Estate Owned 1,808 2,383 Bank Owned Life Insurance 53,707 53,093 Premises and Equipment - Net 27,611 28,244 Total assets $ 1,323,415 $ 1,342,313 Liabilities Deposits: Non-interest bearing $ 270,391 $ 253,795 Interest-bearing 893,027 911,598 Total deposits 1,163,418 1,165,393 Repurchase agreements - 15,000 Accrued interest payable and other liabilities 14,374 14,579 Total liabilities 1,177,792 1,194,972 Shareholders' Equity Common stock (no par value) 22,315 23,492 Retained Earnings 120,633 126,214 Unearned Compensation ) ) Accumulated other comprehensive income (loss) 2,710 ) Total shareholders' equity 145,623 147,341 Total liabilities and shareholders' equity $ 1,323,415 $ 1,342,313 FOR FURTHER INFORMATION: H. Douglas Chaffin John L. Skibski Julian J. Broggio Chief Executive Officer Chief Financial Officer Director of Marketing (734) 384-8123 (734) 242-1879 (734) 240-2341 doug.chaffm@mbandt.com john.skibski@mbandt.com julian.broggio@mbandt.com
